UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PATRICK DONOHUE et al.,
                       Plaintiffs,
                                                             18-CV-9712 (JPO)
                  -v-
                                                                  ORDER
MICHAEL KENNEDY LLOYD et al.,
                   Defendants.


J. PAUL OETKEN, District Judge:

      The referral to Magistrate Judge Lehrburger at Docket Number 50 is hereby withdrawn.

      SO ORDERED.

Dated: February 21, 2020
       New York, New York

                                         ____________________________________
                                                    J. PAUL OETKEN
                                                United States District Judge
